   Case: 4:21-mj-05167-NAB Doc. #: 4 Filed: 06/29/21 Page: 1 of 3 PageID #: 9


                               I,NITtiD STATES DISTRICT COURT
                               EASTI'I{N DISTRIC'I OF MISSOI-]RI
                                       EASTERN DIVISION

T]NITDD STATES OF AMERICA,                                )
                                                          )
                        Plaintiff.                        )
                                                          )
                                                          )       No. 4:21 MJ 5167 NAB
                                                          )
KEN TRANG TRAN,                                           )
                                                          )
                       Del'endant.                        )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attomeys, Sayler A. Fleming,

United States Attorney for the Eastem District of Missouri, and Angie E. Danis, Assistant United

States Attomey   for said District, and moves this Court to order the defendant detained pending

trial, and further requests that a detention hearing be held at the time defendant's initial appearance

before the United States Magistrate Judge pursuant to Title 18, United States Code, Section 3141,

et. seq., and per current guidance from the Court.

       As for its grounds for detention. the govemment requests this Court to consider             the

following factors pursuant to Title 18, United States Code, Section 3142.

                                     Presumption of Detention

        I   .   The det-endant is charged with o1}-enses for which the maximum term of ten years

or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.). conspiracy to

distribute a controlled substance, in violation of Title 21. United States Code, Sections 841(a) and

846

       2.       The ofTenses with which the defendant are charged trigger a rebuttable presumption

of detention pursuant to Title i8. United States Code. Section 3la2(e)(3Xe) and (B). There are
  Case: 4:21-mj-05167-NAB Doc. #: 4 Filed: 06/29/21 Page: 2 of 3 PageID #: 10


no conditions or combination of conditions which       will   reasonably assure the appearance of the

dei-endant as required, and the safety   of any other person and the community.

                         The Nature and Circumstances of the Offense

       l.      Title 18, United   States Code, Section 3142(9) requires this Court to consider the

nature and characteristics of the ofl'ense oharged, including whether the offense is a controlled

substance offense   or a crime of violence. The instant offense involves a myriad of controlled

substances and the acute death   ofa female who was found in the defendant's apartment. This       was

not merely a case ofdrug users sharing their narcotics. TRAN admitted to police that he received

and sold larger amounts of narcotics tbr      protit. TRAN     engages   in this activity as part of   his

livelihood, not merely to support a minor habit

                      The Weieht of thc Evidence Against the Defcndant

       4.      Section 3142(9)(2) requires this Court to consider the weight of the evidence

against the defendant. The govemment submits that the evidence against the defendant is strong.

As described in the affidavit in support ol the criminal complaint, the defendant admitted his

involvement in the drug conspiracy and admitted many of the facts surrounding the suspicious

death of the woman found deceased in his apartment on June 28, 2021        .




                       The History and Characteristics of the Defendant

       5.      This Court should consider the defendant's past conduct. including his history

relating to drug or alcohol abuse, and criminal history. See      l8 U.S.C. $ 31a2(g)(2)(A). At this

time. the Govemment is unaware of any criminal history for the defendant


                The Nature and     Se   riousncss of the Danger to the Communitr

     6.   The def-endant admitted to being a narcotics dealer. He receives his narcotics through



                                                   1
  Case: 4:21-mj-05167-NAB Doc. #: 4 Filed: 06/29/21 Page: 3 of 3 PageID #: 11


the mail at various residences of his, which means that he could easily continue his criminal

enterprise ifplaced on electronic monitoring. The dangerousness to the community is evident in

finding   a dead   woman in his apartment who died ofan apparent narcotics overdose, using narcotics

provided by TRAN.

                                             Risk of Flieht

          8.       There a serious risk that the defendant   will flee because he is facing   a significant

prison sentence in this case, based on the severity of the oflense conduct and the potential for

additional charges pending further investigation.

                                              Conclusion

          9.       The govemment submits that when considering all of the factors outlined in Title

18, United States Code, $ 31a2(g), the factors weigh heavily in favor       ofdetention. There is clear

and convincing evidence that no condition or combination ofconditions that        will reasonably assure

the safety of any other person and the community.

                                                        Respectfu   liy submitted,

                                                        SAYLER A. FLEMING
                                                        United States Attomey


                                                        /s/ Ansie E. Danis
                                                        ANGIE E. DANIS, #64805MO
                                                        Assistant United States Attornev
